ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDIT-TIONAL AGREEMENT FOR DISCIPLINE .
Pursuant to Ind. Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
*274Facts: The respondent, while employed as a deputy prosecuting attorney in Jay County, Indiana, was arrested in Adams County, Indiana, and charged with operating a vehicle while intoxicated (OWI), a class A misdemeanor, and driving left of center. On May 20, 2002, he pleaded guilty to OWL.
Violations: - The respondent violated Ind.Professional Conduct Rule 8.4(d) by engaging in conduct that was prejudicial to the administration of justice.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk is directed to provide notice of this order to all parties as directed by Admis.Disc.R. 23(8)(d).
All Justices concur.